Mayes, C. J.,
delivered the opinion of the court.
On the 1st day of June, 1909, the mayor and board of aider-men of the city of Jackson adopted an ordinance providing for the establishment of city depositories, fixing securities, and prescribing the mode of determining the interest rates. It is unnecessary to set out the ordinance, since there can be no legal objection to- its practical operation, if the city authorities had the power to pass it. After adopting this ordinance creating the depositories in the manner provided by it, and fixing interest rates to be paid, the mayor and board of aldermen directed the city treasurer to turn over the funds to- the depositories iu accordance with the provisions of the ordinance, which the treasurer declined to do, asserting that the ordinance was void, and the mayor and board of aldermen without power to- pass same. Whereupon the city instituted mandamus proceedings to compel -obedience to- the ordinance by the treasurer. A demurrer was filed to this petition, which practically makes this issue. The -case was heard, and the demurrer was overruled, and the defendant declined to plead further. Whereupon the trial judge issued the writ of mandamus, commanding the treasurer to obey the ordinance and pay over the money in accordance with same. From this judgment an appeal is prosecuted here.
In the case of State v. Edwards, 93 Miss. 704, 46 South. 964, the constitutionality of the state depositories was upheld. The above case simply settles the proposition that, wherever there is *303authority to pass such law, the law violates no constitutional provision. The mayor and board of aldermen constitute the legislative power of the cities, towns, and villages which they represent and are vested with full power to pass any and all ordinances which are not repugnant to the laws of the state. This power is expressly given them by Code 1906, § 3316. By this same section the mayor and board of aldermen are given the full care, management, and control of the property and finances of the city, town, or village which they represent. Under the above section the mayor and board of aldermen are vested with as complete authority over the property and finances of the city as the legislature is of the property and finances of the state, and they may do all things, consistent with the laws of the state, which they deem necessary to the care of the finances of the city, or to the best interest of the inhabitants, who are the real owners of the fuñas. The state has approved of this method of dealing with its finances, and, instead of having its funds lie idle in the vaults of the treasury, they are loaned out and create a revenue for the people of the state. The city has undertaken to do the same with the city’s funds, and in so doing is well within its power. The ordinance provides that when the treasurer shall obey its provisions he shall be relieved from any further responsibility for the funds. When he has paid the money into the depositories, he has acted in obedience to the lawful authority, and made a proper disposition of the funds, and, of course, he cannot be longer held responsible.
We can see no objection to this ordinance, and the judgment ■of the court below is affirmed.